Civil action instituted by plaintiff, a subcontractor, against the defendants, general contractors, to recover damages for alleged breaches of three separate building contracts.
Upon denial of liability, and issues joined, there was a verdict and judgment for plaintiff for $1,150, covering the total damages sustained by reason of breaches of the three several contracts. Defendants appeal, assigning errors.
The controversy on trial narrowed itself to issues of fact, which the jury alone could determine. A careful perusal of the record leaves us with the impression that the case has been heard and determined substantially in accord with the principles of law applicable, and that the validity of the trial should be sustained. All matters in dispute have been settled by the verdict, and no action or ruling on the part of the trial court has been discovered by us which we apprehend should be held for reversible or prejudicial error.
The exceptions relating to the admission and exclusion of evidence, and those to the charge, including exceptions to prayers for special instructions tendered and refused, must all be resolved in favor of the validity of the trial; the case presents no new question of law, or one not heretofore settled by our decisions; the verdict and judgment will be upheld.
No error.